Case: 12-11264      Document: 00512452242         Page: 1    Date Filed: 11/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 12-11264                         November 25, 2013
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
PHILLIP ALAN ADAMS,

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:07-CV-534


Before JOLLY, SMITH, AND CLEMENT, Circuit Judges.
PER CURIAM: *
       Phillip Alan Adams, Texas prisoner # 907082, is serving a life sentence
imposed after a jury convicted him of capital murder. He filed an untimely 28
U.S.C. § 2254 petition in 2007, followed by an unsuccessful motion for relief
from judgment under Federal Rule of Civil Procedure 60(b). We denied a
certificate of appealability (COA) from each of those decisions.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-11264    Document: 00512452242     Page: 2   Date Filed: 11/25/2013


                                 No. 12-11264

      In 2012, Adams filed a second Rule 60 motion, arguing that no COA
should have been required for his appeal from the denial of the first Rule 60
motion. The district court denied the motion. Adams has appealed to our court
without having sought a COA from the district court or our court. Adams
denies that a COA is needed.
      A COA is required before we may consider this appeal.          See Ochoa
Canales v. Quarterman, 507 F.3d 884, 886-88 (5th Cir. 2007); 28 U.S.C.
§ 2253(c)(1). Because Adams has not obtained a COA and does not ask for one,
his appeal is DISMISSED for lack of jurisdiction. See § 2253(c)(1); Miller El v.
Cockrell, 537 U.S. 322, 335 36 (2003) (holding that the COA requirement of
§ 2253(c)(1) “is a jurisdictional prerequisite”). We note nonetheless that the
claims Adams seeks to raise on appeal are so plainly frivolous that any further
effort to obtain a COA would be futile.




                                          2